WURSTER CHANNEL PROSPECT PARTICIPATION AGREEMENT
 
THIS AGREEMENT made and entered into this 8th day of September, 2009, by and
between
 
ARCHER EXPLORATION, INC.
1701 Westwind Dr. Suite #125
Bakersfield, CA 93301
 
A Nevada corporation, hereinafter called "Operator", and
 
AMERICAN PETRO-HUNTER, INC.
17470 N. Pacesetter Way
Scottsdale, AZ 85260
 
A Massachusetts corporation, hereinafter called "Participant"
 
WITNESSETH:
 
WHEREAS Archer is the owner of a portion of all right, title and interest to the
Wurster Channel Prospect (the Prospect") and the land, geological and
geophysical information and data used to develop the concept of the Prospect. In
addition, Archer is the owner of a portion of oil and gas leases (hereinafter
referred to as "said leases") totaling 1,029.45 net acres, as more fully
described in Exhibit "A-4" to Exhibit "C" of this Agreement covering and
embracing the lands (hereinafter referred to as "said lands") in the Area of
Mutual Interest (hereinafter referred to as the "AMI"), shown on the attached
Exhibit "A" and described as follows:
 
Township 6N - Range 4E, M.D.B.& M.
Section 26 and a Portion of Sections 27
 
Pursuant to this Participation Agreement, Archer will make a portion of its
interest in the Wurster Channel Prospect available to the Participants. Said
interest shall consist of the lands set forth above down to a depth one hundred
feet (100ft.) below the top of the main Winters Sand. Each Participant shall be
obligated to pay its proportional share of the acquisition costs, including the
anticipated oil and gas lease acquisition costs, together with the drilling and
completing costs of the Test Well provided for in the attached Operating
Agreement; estimates of these costs are set out in the "Authorization For
Expenditure" attached hereto as Exhibit "B" in this Participation Agreement.
 
WHEREAS Participant desires to earn an assignment equal to Twenty-Five Percent
of One Hundred Percent (25% of 100%) from Archer's leasehold working interest in
said lands and the AMI for the consideration of $25,000.00, on conditions
hereinafter set forth:

 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
1. For the purposes of this Agreement, the following definitions and/or
interpretations shall apply:
 
(a)        Initial Test Well is a well drilled to sufficient depth to test for
the presence of oil or gas on a given property within the AMI.
 
(b)       A Completed Well is a well which has been fully equipped for the
taking of production, through and including the tanks for an oil well and
through and including the Christmas tree for gas.
 
(c)        Paying quantities means a quantity (in the judgment of a reasonable
and prudent operator) of oil, gas (including any gaseous hydrocarbons produced
with oil) and/or gas (including any liquid hydrocarbons produced with gas)
sufficient to repay, with a reasonable profit, the cost and expense of operating
the well.
 
(d)       Contract depth is a depth sufficient to fully test the Wurster sand or
8,100 ft., whichever is first encountered. This depth is an estimated distance,
which will be actually determined based on results of the seismic study to be
conducted per Section 2 below.
 
(e)        A Dry Hole is a well drilled to contract depth that is plugged and
abandoned as being incapable of commercial production.
 
(f)         Term of Agreement is as long as operations are being conducted on
the leased lands or until terminated under a provision of this Agreement.
 
(g)        Net Revenue is that revenue derived from the sale of hydrocarbons
from the oil/gas well after costs associated with the production of the same as
described in the COPAS Agreement, which is attached to the Operating Agreement,
have been deducted.
 
(h)        Seismic Survey shall mean the acquisition of additional Seismic Data
over the Prospect area, either 2D or 3D as determined by Operator, and the
processing of the data acquired.
 
(i)         Prospect is the land, geological and geophysical information and
data used to develop the concept to locate and extract hydrocarbons from the
lands within an A M I.

 
 

--------------------------------------------------------------------------------

 
 
(k) Payout is defined as that point at which gross revenues from the sales of
hydrocarbons from the Prospect AMI equals the cost of the drilling, completion
and hook-up of the initial test well to the sales point.
 
(1) Participant assignment of Interest shall mean any action or attempted action
by Participant that would or could result in a change in the name of the entity
holding title to or exercising control over Participant's right, title or
interest in and to the Prospect. Further, any action resulting in a change of
ownership, or control of ownership of Participant, including but not limited to
a change from private to public ownership, shall be deemed an assignment or
attempt to assign, as contemplated under this Agreement.
 
2.      Participant hereby agrees to (i) pay for, acquire, assume and be
responsible for its undivided share of Archer's rights, interests and
obligations under and pursuant to the acquisition and operation of the Prospect
and (ii) abide and be bound by each and all of the terms and provisions of any
oil and gas leases, acquired by Archer, the costs thereof and (iii) the
exploration and development costs of the Wurster Channel Prospect, including
seismic study and the drilling and testing of the initial Test Well on said
prospect. In general, each Participant will be responsible for their pro rata
share of the cost of the Prospect, which shall include the completion of the
initial Test Well, and will thereby earn and own an undivided working interest
in the applicable leases proportionate to their participation interest
hereunder, that being Twenty-Five Percent of One Hundred Percent (25% of 100%)
of the Working Interest.
 
By the consideration tendered with this Agreement, Participant shall be deemed
to have paid its pro rata share of all fees and costs of the Prospect, including
land acquisition and seismic, up to the drilling of the Initial Test Well. Not
included in this amount are delay rental payments for leases previously acquired
or the cost of drilling and completing the Initial Test Well. Cash calls may be
made by Operator from time to time for delay rental payments.
 
Operator will issue a cash call for Participant's pro rata share of the cost of
drilling the Initial Test Well sufficiently in advance of the drilling of the
Initial Test Well to insure that all funds are collected by Operator prior to
the signing of a drilling contract for drilling rig. Additional cash calls in
connection with the drilling and completion of the Initial Test Well shall be
made as set forth in this Agreement and in the Operating Agreement, as
appropriate.
 
3.      In addition to the consideration to Archer as provided for herein and to
any interest which Archer retains or purchases on its own account, Archer shall,
at casing point have the right to elect to receive from Participant, at no cost,
a working interest share in the Prospect equal to twenty-five percent of
Participant's twenty-five percent of one hundred percent (25% of 25% of 100%)
from the working interest purchased by Participant through this Agreement. This
would be equal to six and one-quarter percent of one hundred percent (6.25%
of100%) The "Before Casing Point" and the "After Casing Point" interests of the
parties are shown on Exhibit "B" of the Operating Agreement attached hereto.

 
 

--------------------------------------------------------------------------------

 

 
In the event that Archer does not elect to receive its twenty five percent at
completion, it may then elect to receive a working interest share, at no cost,
in the Prospect equal to fifteen percent of twenty five percent of one hundred
percent (15% of 25% of 100%) of the working interest purchased by Participant
through this Agreement. This would be equal to three and three-quarters percent
of one hundred percent (3.75% of 100%)
 
4.        Pursuant to this Participation Agreement and the Operating Agreement
attached hereto as Exhibit "C", Longbow, LLC, or its assigns, shall serve as
Operator for the Prospect. All operations will be conducted under the teems and
conditions of the said Participation Agreement, or the Operating Agreement which
names Longbow, LLC, or its assigns, as Operator, as appropriate. Except as
provided for in Paragraph 4 below, each Participant(s) hereunder agrees to abide
by the decision of the majority in interest of Participants as to all elections
under the Operating Agreement.
 
5.        Commencing with the signing of this Participation Agreement, Operator
shall perform such tasks necessary to develop the Prospect with the goal of
drilling and completing the Initial Test Well for the production of Hydrocarbons
from the lands in the AMI. Participant and Operator agree to the terms and
conditions of Section 6 below, which specifies how the duties are to be
performed by Operator prior to the commencement of actual drilling operations.
Participant understands that Operator, or its assigns may have already completed
portions of the operations outlined in Section 5 below. Nothing in this
Agreement precludes the cessation of all activities in connection with this
Prospect in the event that the Operator's recommendation drawn from the Seismic
Study results in the agreement of Participant and Operator that the Initial Test
Well will not produce hydrocarbons in paying quantities. In which case, the
Participant will be deemed not to have earned and the Parties to this Agreement
shall have no further obligations to each other. Participant understands that
Operator's recommendation is only its best assessment of the Seismic Data and is
no guarantee of the presence or absence of hydrocarbons under the leased lands.
 
All AFEs and elections attached thereto are due and payable at the Office of
Operator, no later than close of business on the fifteenth (15th) calendar day
following the Participant(s) receipt of the AFE. If that date falls on a
Saturday, Sunday, or recognized holiday, the next calendar day will be used,
unless there is a rig on site, in which case Participant has twenty-four (24)
hours to notify Operator of its election. Participant(s) agrees to pay its pro
rata share of costs on a given AFE, even if the total cost exceeds that shown on
the AFE. Failure to timely pay ANY AFE shall be deemed to be an election not to
participate in the Wurster Channel Prospect.

 
 

--------------------------------------------------------------------------------

 



 
Subsequent to earning, Participant(s) shall have the right to independently
exercise its "non-consent" rights, under the terns and conditions set forth in
the Operating Agreement with respect to any operation for which Particpant(s)
has the right to exercise non-consent rights under the Operating Agreement. Upon
proposing or receipt of a proposal under the provisions of Articles VI,
Paragraph B., 1., of the Operating Agreement, Operator shall immediately give
the written notice set forth in said Article VI, Paragraph B., 1., of the
Operating Agreement to the Participant hereunder. The Participant shall have
fifteen (15) days within which to notify Operator whether or not they wish to
participate in the cost of the proposed operation, unless there is a rig on
site, in which case Participant shall have twenty-four (24) hours to notify
Operator of its election. Failure to timely notify Operator of its election
shall constitute an election not to proceed in accordance with the proposed
operation but to go "Non-Consent" per the terms of Article VI, Paragraph B., 2.
of the Operating Agreement. Any Participant electing not to participate pursuant
to this non-consent provision shall suffer forfeiture of any and all right,
title and interest in the Wurster Channel Prospect. If a Participant goes
non-consent on any operation subsequent to hook-up of the Initial Test Well, it
shall retain the interest previously earned.
 
Notwithstanding any other provision of this Agreement, in no event shall the
Participant be entitled to participate on a "non-consent" basis with respect to
the Initial Test Well as set forth in the AFE and in Article VI, of the
Operating Agreement or any subsequent operations.
 
Any election, by Participant, not to participate prior to earning, whether by
formal notice or by failure to elect and/or to timely pay, shall result in the
forfeiture of any and all of Participant's right title and interest in the
Wurster Channel Prospect.
 
6. Operator's duties shall be:
 
(a) to conduct a Seismic Survey of the AMI and sufficient surrounding property
to allow the gathering of seismic data.
 
(b) to conduct a study of the Seismic Data and issue a report of its findings to
the Participant.
 
(c) to report to Participant a recommendation as to the suitability of the
Prospect for the drilling of a Test Well, the location and depth of same.
 
(d) to continue Leasing Program for the acquisition of remaining unleased
acreage within the AMI.
 
(e) to maintain leases held and acquired by paying rentals and extending terms,
where necessary. During the term of this Agreement the Operator shall keep the
said leases free and clear from all liens.

 
 

--------------------------------------------------------------------------------

 
 
(f) to issue AFEs and Cash Calls to fund operations.
 
(g) to drill, with Particpant's participation, the Initial Test Well on lands
within the AMI.
 
(h) to operate the production of any hydrocarbons found on the Leased Lands from
the Initial Test Well and/or any follow up wells under the terms and provisions
of the Joint Operating Agreement.
 
7.(a)
If it is determined by Operator, based upon its analysis of the Seismic Data,
that there is a probability of the Initial Test Well producing in paying
quantities, Operator shall commence the actual drilling of a test well on the
described leased land on or before June 30th, 2010, or a date mutually
acceptable to both parties, at a location mutually acceptable between Operator
and Participant, initially presumed to be located in Section 26, T6N R4E, MDB&M.
Should Operator and Participant disagree, Participant shall not unreasonably
withhold its consent to

Operator's proposal. Thereafter Operator shall diligently and continuously
prosecute the drilling of said test well in a proper and workmanlike manner to
contract depth. Operator shall furnish Participant with copies of daily drilling
reports as well as copies of all logs. Participant shall have on-site access to
all operations on the subject lands. Participant's access shall be at its sole
risk.
 
(b) In the event any well provided for herein is lost for any reason prior to
being drilled to contract depth, or Operator has encountered during the drilling
of any well mechanical difficulty or formation or condition which would render
further drilling impractical or impossible, Operator shall plug and abandon such
well and thereafter commence a substitute well at a mutually agreed location
within forty-five (45) days after cessation of Operators drilling operations in
the prior well, or at a time mutually agreed between Operator and Participant.
In the event of a disagreement, Participant shall not unreasonably withhold its
consent in these matters. Any substitute well drilled hereunder shall be drilled
subject to the same terms and conditions and to the same depth as provided for
the well so lost or abandoned. Any reference herein or hereafter made to the
test well shall be deemed to be a reference to any substitute well or wells
which may be drilled there for.
 
(c) In the event the test well, or substitute well there for is abandoned after
reaching contract depth due to the well being incapable of producing oil and/or
gas in paying quantities, Operator shall have the right to commence a second
test well within ninety (90) days after abandonment of the test well, or at a
time mutually agreed between the Operator and Participant, at a location
mutually acceptable between Operator and Participant. In the event of a
disagreement, Participant shall not unreasonably withhold its consent in these
matters. Once consent (election to participate) is given, Operator shall
diligently and continuously prosecute the drilling of the second test well in a
proper and workmanlike manner to contract depth and complete said test well
within 45 days from the date of commencement.

 
 

--------------------------------------------------------------------------------

 
 
(d) By the performance of the covenants and conditions hereof and upon
completion of the test well as a producer of oil and/or gas in paying quantities
and in accordance with the terms and conditions hereof, Participant shall earn
and receive within fifteen (15) days thereof an interest in said lands as
follows:
 
(1)        An assignment of Twenty-Five percent of One Hundred Percent (25% of
100%) of Archer's working interest in the AMI subject to elections set forth in
Section 3 above). The assignment to Participant from Operator shall be subject
to an overriding royalty being the difference between lessor royalty and twenty
two and one-half percent (22.5%). Archer covenants and agrees to deliver to
Operator no less than a seventy-seven and one-half percent (77.5%) net revenue
interest.
 
(2)         In addition, any new leasehold interest acquired within the AMI
during the teiin hereof by Operator shall be subject to said overriding royalty
interest reserved by Operator, being the difference between lessor royalty and
twenty two and one-half percent (22.5%). All information acquired in the
drilling of any well by Operator in the AMI shall be furnished to Participant(s)
in a timely manner and at no cost to Participant(s).
 
(3)        Within three-hundred and sixty-five (365) days from and after the
date of the commencement of production of oil or gas in paying quantities in the
test well, or at a time mutually agreed between the Operator and Participant(s),
Operator shall have the right to commence drilling operations of the next well.
Operations for drilling of each successor well thereafter may commence within
three-hundred and sixty-five (365) days from and after the cessation of drilling
operations in the preceding well, or at a time mutually agreed between the
Operator and Participant(s), until the leased land has been fully developed. As
used in this paragraph, the term "cessation of drilling operations" shall not
include a temporary stoppage of drilling operations in the same well, nor to a
stoppage of longer duration for such purposes where such stoppage is approved in
writing by Operator. In the event of a disagreement, Participant(s) shall not
unreasonably withhold its consent in these matters. This Section of the
Participation Agreement is subject to the terms and conditions of the Leases
held in the AMI. In the case of any conflict between the two, the requirements
of the Leases shall prevail.

 
 

--------------------------------------------------------------------------------

 
 
8.      Operator shall have the right to contract out for services and assign
duties to qualified entities in the performance of its obligations under this
Agreement.
 
9.       Participant shall be responsible for the timely payment of its
proportionate share of any and all expenses in connection with the Prospect,
including but not limited to the drilling and completion of the Initial Test
Well.
 
10.     Each party hereto shall be liable and responsible for and shall
indemnify and hold the other harmless (including costs and attorney's fees) from
and against any claim or actions following injury to, illness or death of any
person and any loss or damage to any property occurring in connection with the
performance or nonperformance of this agreement only to the extent of its own
negligence and that of its agents, servants, employees and contractors.
 
11.     The Initial Test Well shall be drilled subject to the terms and
conditions of the geological requirements set forth in Exhibit "A-2" to the
Operating Agreement, which is attached hereto and made a part hereof.
 
12.     All operations on the leased lands within the AMI shall be governed by a
mutually acceptable Operating Agreement with, among other attachments, a COPAS
Accounting Procedure. The said Operating Agreement and Accounting Procedure is
attached hereto as Exhibit "C". For the purpose of determining Operator's
reimbursable costs and expenses for any well in which Operator retains a working
interest, the said COPAS Accounting Procedure, as herein modified, shall
control. In the event of a conflict between the provisions of the Operating
Agreement and/or the Accounting Procedure and this Agreement, the terms of the
latter shall control.
 
13.     If any well is completed as a producer of oil and/or gas in paying
quantities, Operator shall furnish to Participant(s), within ninety (90) days
after the date of completion, an itemized statement of the cost of drilling,
testing, completing and equipping the well, together with an inventory of the
material and equipment therein, thereon and used in connection therewith and
Operator shall thereafter furnish Participants with a monthly itemized statement
of the cost of operations and the quantities and qualities of oil, gas or other
minerals which are produced from said well, together with the amount of proceeds
from the sale of such production in the preceding month; such reports, together
with a complete well record shall be furnished to Participants.
 
14.     If a lease described herein covers less that a full oil and gas
leasehold estate in any lands described herein under such lease, or if
Operator's interest in such lease covering any lands described herein under such
lease is less than the full oil and gas leasehold estate (excluding and
disregarding any applicable royalty, overriding royalty, production payment or
other burden to which leasehold estate is subject), then the overriding royalty
reserved out of the production from the lands in which Operator's interest in
the oil and gas lease bears to the full oil and gas leasehold estate in such
land, and the interest in the well in which Operator may acquire a working
interest shall be in the proportion that the oil and gas leasehold estate in
such lease covering the lands described herein bears to the full oil and gas
leasehold estate in said lands.
 

--------------------------------------------------------------------------------


 
15.     Each extension of any of the said leases, in whole or in part, shall
maintain and continue in effect the rights and interests reserved by Operator in
said leases so extended and in said lands covered thereby. Should a renewal or
new lease or leases covering the said lands, or a part of or interest in the
said lands, or a part of or interest in such a lease, be acquired by Operator,
or by a third party wholly or partly for Operator or Operator's benefit, within
three (3) years from the date of the expiration of the primary term of said
lease, the rights and interests herein reserved by Operator shall attach and
apply to each renewal or new lease, the lands described therein and estate
created thereby with the same result and effect as such reserved rights and
interests attach and apply to the said lease, the said lands or in the estates
created by the said lease. Should Participant, acting as Agent for the Operator,
acquire any additional acreage within the AMI in addition to the 1,029.45 net
acres described above, Participant shall assign said leases to Operator.
Operator shall reimburse Participant(s) for all of its approved expenses related
to the acquisition. Operator shall maintain rights and interest in the
additional acreage the same as in all other acreage subject to this Agreement.
 
16.
The provisions of this paragraph 15 shall be applicable to all operations
conducted by Operator in which Participant, as to the interest in the said lease
covered by this Agreement, is participating in an operation with a working
interest.

 
(a) Operator shall drill all wells necessary to protect the said lands from
drainage through offset wells to said lease(s).
 
(b)            If Operator should elect to abandon any well either drilled on
the said lands or on said unit of production, or if any well either on the said
lands or on said unit of production ceases to produce in paying quantities and
if actual drilling operations for a replacement well or reworking operations are
not commenced within thirty (30) days thereafter, Operator shall immediately
inform Participant in writing of such fact and Participant shall have the
option, to be exercised within fifteen (15) days, to reacquire free of cost the
rights assigned to Operator hereunder free and clear of liens and encumbrances
insofar as said rights cover and embrace the lands attributable to any such
well, if Participant elects to reacquire any of said lease(s) (or any part or
interest as herein provided), Participant shall also have the option to acquire
any well, together with the material in and around such well then on said lands
and necessary in the operation of such well at a price equal to the reasonable
salvage value of said materials. If Participant elects to take over a well, it
does so with the understanding that it accepts all obligations in connection
with said well, including but not limited to all abandonment costs. Further,
Participant(s) must present to Operator, at the time of notification of intent
to take over a well, proof of a "DOGGR Bond".

 
 

--------------------------------------------------------------------------------

 
 
(c) In the event Operator desires to surrender any of the said lease(s) as to
all or any part of said lands covered thereby or to allow any of said lease(s)
to terminate or expire, Operator shall notify Participant at least sixty (60)
days in advance of the anniversary date specified in such lease (or the date to
be surrendered, if other than the anniversary date) and Participant shall have
fifteen (15) days after receipt of such notice of its election to take a
reassignment of said lease as to the portion thereof to be relinquished or to be
allowed either to expire or terminate. Should Participant elect to receive a
reassignment, it shall be delivered by Operator not less than fifteen (15) days
prior to the anniversary date of any such lease (or proposed date of surrender).
Any reassignment under terms hereof shall be free of cost to Participant.
 
(d) As to each well that Operator drills on the leased lands, or lands within
the AMI, Operator shall notify Participant in writing of the following items:
 
(1)   The exact legal description of the location.
(2)   The date actual drilling is commenced.
(3)   The total depth drilled.
(4)   The date of completion.
(5)   Whether completed as a producer of oil and/or gas or as a dry hole.
(6)   The date any production commences.
(7)   The date any well is shut -in.
(8)   The date and amount of payment of any shut-in royalty.
 
Such written notice shall be given to Participant within five (5) days after the
occurrence of each of said items.
 
(e) Should Operator commence any well which will be drilling over the end of the
primary term of any of the said lease(s), Operator shall give Participant
written notice of such drilling at least ten (10) days prior to the end of such
primary term.
 
17.     Any notices given or required to be given hereunder shall be
accomplished as set forth below. Operator's address and telephone number are:

 
 

--------------------------------------------------------------------------------

 
 
ARCHER EXPLORATION, INC.
1701 Westwind Drive, Suite 125
Bakersfield, CA 93301
(661) 631-1700
 
Participant's address and telephone number are:
 
AMERICAN PETRO-HUNTER, INC.
17470 N. Pacesetter Way
Scottsdale, AZ 85260
(480) 626-5331
 
Each Participant shall promptly advise Operator, in writing, of its current
address and telephone number to be used in connection with the giving of any
notices hereunder.
 
The time for such receiving party to give any notice in response thereto shall
begin to run on the day following the date the originating notice is received,
and responsive notice shall be deemed given when deposited in the United States
mail or private express courier, properly addressed and with postage or charges
prepaid. Any notice or response sent by Fax with hard copy via U.S. Mail shall
be deemed delivered on the date of fax transmission.
 
18.     Operator, prior to commencing operations for any well on the leased
lands shall, conduct title work and make reasonable effort to cure any title
defects found. Operator shall keep Participant advised of these efforts.
Operator shall promptly furnish Particpant(s) with copies of all title reports,
abstracts and attorney's title opinions obtained by it relating to said
lease(s). Operator and Participant shall make available to each other, any title
information it may have pertaining to said lease(s). Neither party shall be
liable for the accuracy of any title information furnished pursuant to the
foregoing. Participant does not warrant title, either expressed or implied, to
the said lease(s).
 
19.     Participant may not assign its interest or rights under this Agreement
without the prior written consent of Operator. Any change in the name of holder
of the Participant(s)' interest, change in ownership, including but not limited
to a change from private to public ownership of the Participant or any other
change in the status or nature of the ownership interest, shall be considered to
be an assignment, or attempt to assign, under this Section 18.
 
20.     No party hereto shall directly or indirectly make or authorize press or
public information releases announcing or concerning the Unit Area and
operations hereunder, the execution of or continuation or termination of this
agreement or the results of any operation conducted hereunder without approval
of all parties hereto

 
 

--------------------------------------------------------------------------------

 
 
21.     Time shall be the essence of this Agreement in all of its parts. This
Agreement may be executed in any number of counterparts, each of which shall be
considered as an original for all purposes. The terms, covenants and conditions
hereof shall run in favor of and are binding upon the parties hereto, their
successors and assigns, and shall run in favor of and are binding upon the
parties hereto, their successors and assigns, and shall run with the said leases
and lands.
 
The $25,000.00 consideration shall be paid to Operator upon Participant's
execution of this Agreement.
 
IN WITNESS WHEREOF, Operator and Participant have hereunder caused their names
to be subscribed the day and year first above written.


ARCHER EXPLORATION, INC.
 
AMERICAN PETRO-HUNTER, INC.
         
By:
/s/ John W. Howe
 
By:
/s/ Robert McIntosh
 
John W. Howe - President
   
Robert McIntosh - President
         
Date: 9-8-09
 
Date: 9-8-09


 
 

--------------------------------------------------------------------------------

 